Citation Nr: 1302063	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to a compensable disability rating for residuals of left tibia and fibula fracture (previously claimed as left leg numbness and pain).

4.  Entitlement to an increased disability rating for left knee posttraumatic arthritis, status post injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 through August 1981. The Veteran was also enlisted as a member of the Mississippi National Guard from April 1981 through October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hyperthyroidism and to increased disability ratings for residuals of a left tibia and fibula fracture and for left knee posttraumatic arthritis.  From that decision, the Veteran filed a timely Notice of Disagreement (NOD) in February 2009.  After a Statement of the Case (SOC) was issued in June 2010, the Veteran perfected his appeal as to those issues in July 2010, via VA Form 9 substantive appeal.

In a separate May 2010 rating decision, the RO granted service connection for bilateral hearing loss, effective May 1, 2008, and assigned a noncompensable initial disability rating.  In a timely July 2010 NOD, the Veteran contested the initial disability rating assigned.  After an SOC addressing that issue was mailed in October 2011, the Veteran perfected his appeal as to that issue in an October 2011 VA Form 9 Substantive Appeal.

The Veteran testified during a January 2012 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.

The issue of entitlement to service connection for hyperthyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing loss in both ears.

2.  The Veteran's residuals of left tibia and fibula fracture have been manifested by slight varus alignment that has resulted in an altered gait that has produced left foot pain; symptoms consistent with malunion of the tibia and fibula with moderate knee or ankle disability are not shown.

3.  The Veteran's left knee posttraumatic arthritis has been manifested by left knee pain and left leg motion that has included a loss of no more than 5 degrees of extension and flexion to no less than 110 degrees; however, has not required surgery or been manifested by ankylosis, subluxation or instability, dislocated semilunar cartilage with frequent episodes of locking, pain or effusion, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2012).

2.  The criteria for a disability rating of 10 percent, and no more, for residuals of left tibia and fibula fracture, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2012).

3.  The criteria for a disability rating in excess of 10 percent for left knee posttraumatic arthritis, status post injury, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim for a compensable initial disability rating for bilateral hearing loss, a pre-rating letter mailed to the Veteran in October 2008 provided notice of the information and evidence needed to substantiate a claim for service connection for hearing loss.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the Veteran's claims for increased disability ratings for his service-connected residuals of left tibia and fibula fracture and left knee posttraumatic arthritis, a June 2008 letter notified the Veteran of the information and evidence needed to substantiate his claims.  In that letter, the Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated for the first time in the January 2009 rating decision.  Thus, because the VCAA notice that was provided as to those issues was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, limited service personnel records, VA treatment records, identified and relevant private treatment records, claims submissions, lay statements, and hearing transcript have been associated with the record.  VA examinations to assess the nature and severity of the Veteran's hearing loss, left leg, and left knee disabilities were performed in March 2007, July 2008, January 2009, November 2009, and May 2011.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

A.  Initial Disability Rating for Bilateral Hearing Loss

A May 2010 rating decision granted service connection for bilateral hearing loss, effective May 1, 2008, and assigned a noncompensable disability rating.  In his July 2010 NOD, the Veteran argued generally that he is entitled to a higher initial disability rating for his bilateral hearing loss.  During his January 2012 Board hearing and repeated VA examinations (discussed more fully below), he reported that his hearing loss was causing difficulty hearing conversations, particularly in his warehouse occupational setting.  The Veteran alleged further that he habitually spoke louder than normal and that he watched television with the volume turned louder than normal.  His allegations in that regard are supported by similar hearing testimony from his spouse.

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 in the right ear, the numeric designation level is "V" for one ear.  In the example, the same procedure would be followed for the left ear.  38 C.F.R. § 4.85(b).

Alternatively, in instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  In such exceptional cases, Table VIa provides for a Roman numerical designation that simply corresponds to the calculated pure tone threshold average for each ear.  Here, the evidence does not show that the Veteran has had an exceptional pattern of hearing loss.  Accordingly, the Roman numerical designations for the Veteran's hearing loss will be determined exclusively by application of Table VI.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85(e).

The evidence in this case includes repeated audiometric evaluations performed privately and during multiple VA examinations afforded over the course of this appeal.  The audiometric results from these findings show that the Veteran's bilateral hearing loss has not been manifested by a hearing disability that is of such severity as to warrant a compensable disability rating under the process described above.

Audiometric testing performed during a March 2007 VA examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
55
35
LEFT
25
35
40
30

Based upon the foregoing audiometric results, the pure tone threshold average was 43 decibels in the right ear and 33 decibels in the left ear.  Speech audiometry testing, performed via the Maryland CNC test, revealed speech recognition scores of 92 percent in the right ear and 96 percent in the left ear.  Under Table VI, the hearing loss demonstrated by the Veteran at the VA examination equates to Level I hearing loss in both ears.  Having ascertained the Roman numerical designation for hearing loss in each ear, the appropriate disability rating is ascertained by application of the Roman numerical designations to 38 C.F.R. § 4.85(h), Table VII.  Application of Table VII in this case reveals that the Veteran is entitled to a noncompensable disability rating.

A December 2007 private examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
X
40
LEFT
40
35
X
35

This examination is inadequate for VA rating purposes as audiological findings at the 3000 Hertz level were not supplied. 

During a January 2009 VA examination, the Veteran demonstrated the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
55
35
LEFT
30
35
40
35

Based upon these audiometric results, the pure tone threshold average is calculated as being 44 decibels in the right ear and 35 decibels in the left ear.  Demonstrated speech recognition scores were 80 percent in the right ear and 84 percent in the left ear.  Application of this data to Table VI reveals Level III hearing loss in the right ear and Level II hearing loss in the left ear.  Although the January 2009 VA examination results indicate worsened hearing in relation to earlier audiometric findings, application of this data to Table VII still equates to a noncompensable disability rating.

Repeated audiometric testing performed during a November 2009 VA examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
55
35
LEFT
35
35
40
35

According to the foregoing data, the pure tone threshold average was 44 decibels in the right ear and 36 decibels in the left ear.  Speech recognition scores were 80 percent in both ears.  Under Table VI, the hearing loss demonstrated by the Veteran during the November 2009 VA examination equates to Level III hearing loss in both ears.  Once again, however, application of these Roman numerical designations to Table VII reveals a noncompensable disability rating.

The Veteran was afforded another VA examination in May 2011.  Audiometric testing performed at that time revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
50
40
LEFT
35
35
40
35

According to these audiometric results, the pure tone threshold average was 44 decibels in the right ear and 36 decibels in the left ear.  Speech audiometry testing, performed via the Maryland CNC test, indicated speech recognition scores of 88 percent in the right ear and 84 percent in the left ear.  Application of this data to Table VI, reflects Level II hearing loss in both ears.  Under Table VII, such hearing loss also equates to a noncompensable disability rating.

The Board notes that the claims file includes treatment records which pertain to VA treatment received by the Veteran from June 2007 through March 2009.  These records demonstrate that the Veteran continued to be followed during that time for hearing loss and that he was issued hearing aids for both ears.  Nonetheless, they do not indicate any other audiometric findings that may be considered in evaluating the Veteran's hearing loss. 

Though mindful of the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the Board wishes to note that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the absence of contrary audiometric evidence, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable initial disability rating for bilateral hearing loss.

Subject to the above, the Board recognizes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The November 2009 VA examiner observed that the Veteran's hearing loss disability had no significant effect on his occupation and no effect on his usually daily activities.  The May 2011 examiner observed that there were significant effects on the Veteran's occupation in that he had difficulty monitoring the level of his own voice at work and was often told that he talked too loud.  Likewise, he reported conflict with his wife due to his preferred volume level on the television.  However, his daily activities such as ambulating, dressing, feeding, bathing, driving, toileting, and grooming were not affected by his hearing loss disability.  As the examiners discussed the effect of the Veteran's hearing loss on his usual occupational and daily activities, the Board concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.

As the evidence does not support the assignment of a compensable initial disability rating for bilateral hearing loss, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

B.  Increased Disability Rating for Residuals of Left Tibia and Fibula Fracture

In an April 2008 claim, the Veteran asserted entitlement to a compensable disability rating for his service-connected residuals of left tibia and fibula fracture.  During his January 2012 Board hearing, he testified that his left tibia and fibula disability has been manifested by increased pain, particularly in the arches of his feet.

Throughout the course of this appeal, the Veteran's left tibia and fibula disability has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, which provides the criteria for rating disabilities due to impairment of the tibia and fibula.  Under DC 5262, a 10 percent disability rating is assigned for slight knee or ankle disability.  A 20 percent disability rating is warranted for moderate knee or ankle disability.  A maximum schedular disability rating of 30 percent is appropriate for marked knee or ankle disability.

During a March 2007 VA examination, the Veteran reported occasional numbness in his left leg that was present after standing for long periods of time.  He reported that his pain increased during weather changes, and that he was experiencing problems climbing down ladders.  The Veteran also described flare-ups of pain that occurred primarily after climbing ladders, which he stated that he was required to do regularly in his job as a factory maintenance worker.  According to the Veteran, he was required to rest for five minutes after flare-ups to allow the pain to subside.  Overall, he rated the reported pain as being a two out of 10 in severity.  Despite these reported symptoms, the Veteran stated that he was able to continue working, was able to walk distances up to one mile (albeit with pain), and perform household chores and yard work.

A physical examination of the left tibia revealed an observable prominence over the fracture site; however, without any gross motion, warmth, or erythema.  The overlying skin at the fracture site was intact.  There was no evidence of any joint ankylosis or shortening of the left leg.  Neurovascular examination of the left leg was normal, and demonstrated muscle strength was full throughout the left lower extremity.  The examiner also did not observe any evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  The Veteran's demonstrated gait was normal and without antalgia.  X-rays of the left tibia showed a healed fracture that was approximately 30 percent translated from anatomical alignment.

A March 2007 VA general examination also noted complaints associated with the Veteran's tibia and fibula disability.  Nonetheless, no significant additional findings or complaints are noted in the report for that examination.

A June 2007 VA treatment record reflects that the Veteran was complaining at that time of intermittent numbness and pain in the lateral aspect of his left foot.  According to the Veteran, these symptoms had begun in the time frame of 1997 or 1998.  The Veteran also reported intermittent aching at the fracture site in his left tibia.  X-rays taken at that time of the left foot were normal.  Although no formal diagnosis was given, the treating VA physician suspected a local compression neuropathy.

During a July 2008 VA examination, the Veteran continued to report left foot pain, and rated such pain as being an eight out of 10 in severity.  Functionally, he stated that he was able to walk for periods of up to 30 minutes or distances of up to a quarter mile.  He reported flare-ups of pain in his foot after standing for long periods of time, kneeling, or climbing ladders.

An examination of the bone at the fracture site of the left tibia revealed a mild amount of varus of only two or three degrees while the Veteran was standing.  Once again, the examiner did not observe any significant shortening of the left leg. The examiner noted that the Veteran was non-tender over the fracture site itself.  A healed scar measuring four square centimeters was also observed over the fracture site.  Examination of the left foot revealed pes planus that was symmetric with pes planus that was also noted on the right foot.  During the examination, the Veteran did not report any pain during manipulation of his left foot; nor was there evidence of any tenderness or abnormal weight bearing.  X-rays of the left tibia and fibula revealed a healed fracture with a minimal varus angulation of two or three degrees and two or three degrees of recurvatum.  Radiology studies of the left foot apparently were not performed.  Concerning the etiology of the Veteran's reported left foot pain, the examiner opined that it was plausible that the varus alignment from the tibia/fibula fracture could have caused the Veteran to walk on the lateral border of his foot, thereby resulting in the reported symptoms.

During VA examination in November 2009, the Veteran reported constant pain at the fracture site which he rated as 10 out of 10 in severity.  He reported that he was able to walk for periods of up to 15 minutes.  He also reported daily flare-ups of his reported tibial pain which were precipitated by long periods of standing and walking and lasted up to 10 or 15 minutes.  Occupationally, he reported that he was still working, but that he his job required him to be on his feet all day.

An examination of the tibia revealed a slight palpable bone deformity that was present at the mid-shaft of the tibia.  Nonetheless, the examiner noted that gross alignment of the tibia was neutral.  The Veteran was mildly tender to palpation over the fracture site.  Neurologic testing of the left leg was normal.  Consistent with the examiner's observations during physical examination, x-rays of the left tibia revealed a healed tibial fracture with approximately 2.5 degrees of varus alignment.

During a May 2011 VA examination, the Veteran continued to report tibia and fibula pain.  At that time, he described the severity of the reported pain as being eight out of 10 in severity with daily flare-ups.  He continued to report that the pain was worse after long periods of being on his feet; nonetheless, he continued to state that he was able to walk distances of up to a quarter mile.

A physical examination of the left tibia again revealed a bony prominence in the mid-shaft of the tibia.  Once again, the Veteran was mildly tender to palpation.  The tibia was stable to varus, valgus, procurvatum, and recurvatum stresses and the examiner did not observe muscle atrophy or wasting.  X-rays of the tibia confirmed the presence of varus alignment.  Overall, the examiner opined that the Veteran was experiencing pain that was related to slight malunion of the tibia.

Based upon the foregoing evidence, the Veteran is entitled to a higher disability rating of 10 percent, and no more, for residuals of left tibia and fibula fracture.  In that regard, the evidence shows that, throughout the course of this appeal, the Veteran's disability has been manifested by a symptoms consistent with slight malunion of the tibia (represented by a slight degree of varus alignment) that has likely resulted in left foot pain that has been present since 1997 or 1998.  This opinion, which was initially provided in the July 2008 VA examination report, is consistent with the examination and radiological findings shown in the record, and moreover, appears to be supported by subsequent opinions expressed in the November 2009 and May 2011 VA examination reports.  In view of the foregoing, the Board finds that the overall disability picture resulting from the Veteran's tibia/fibula disability is consistent with malunion of the tibia with slight knee or ankle disability.  As such, a 10 percent disability rating pursuant to DC 5262 is warranted in this case.

However, the record does not show that the Veteran's left tibia and fibula disability is manifested by symptoms consistent with malunion with moderate knee or ankle disability.  In this regard, as shown above, the March 2007 examination report notes that the Veteran was able to continue working, walk, and perform house chores and yard walk despite his reports of pain and numbness in his left leg.  Moreover, examination did not show edema, effusion, instability, weakness, tenderness, redness, heat or abnormal movement and he had a normal gait.  During examination in July 2008, the Veteran did not report any pain with manipulation of his foot and the Veteran was nontender over the fracture site.  In November 2009, the Veteran reported frequent severe pain at the fracture site; however, he continued to work on his feet all day.  Further, on examination, the Veteran was observed to be only mildly tender to palpation over the fracture site and neurological examination was normal.  Similarly, the Veteran was noted to be mildly tender on palpation during the most recent examination in May 2011 with no muscle atrophy or wasting.  Moreover, the examiner described the Veteran's malunion of the tibia as slight.  These findings are indicative of no more than slight disability and do not reflect the moderate degree of ankle or knee disability contemplated by a higher evaluation.  

Although the Veteran has not urged the application of any other specific rating criteria, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In doing so, and to the extent that the Veteran's disability has resulted in left foot pain, the Board notes that additional criteria for rating foot disabilities are available under 38 C.F.R. § 4.71a, DCs 5276 through 5284.

The Board finds that DCs 5277 (bilateral weak foot characterized by atrophy and disturbed circulation), 5278 (claw foot or pes cavus), 5279 (Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toes), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) are not for application in this case.  In that regard, the evidence does not show the presence of any of those disabilities, nor does it show a disability picture that is analogous to those disabilities.

Disabilities resulting from flat feet (pes planus) are rated under DC 5276.  Indeed, and as noted in the July 2008 VA examination report, the Veteran has pes planus in both feet.  Nonetheless, there is no indication in the record that the Veteran's pes planus is itself a residual manifestation of the Veteran's tibia/fibula disability.  In that regard, the July 2008 VA examiner's finding that pes planus observed in the left foot was symmetrical to pes planus noted in the right foot, the evidence would appear to weight against such a finding.  To the extent that DC 5276 may be applied by analogy to rate the residuals in the Veteran's left foot, the evidence simply does not show symptomatology that is analogous to the criteria under DC 5276 (i.e., no evidence of pain on manipulation, swelling, characteristic callosities, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the Achilles on manipulation, or the need for orthopedic shoes or appliances).  As such, DC 5276 is not for application in this case.

The Board also notes that DC 5264 provides criteria for rating "other foot injuries."  Under those criteria, a 10 percent disability rating is assigned for moderate disabilities.  A 20 percent disability rating is assigned for moderately severe disabilities.  A 30 percent disability rating is appropriate for severe disabilities.  Nonetheless, as shown above, the evidence does not indicate a disability picture that would be consistent with a moderately severe or severe disability.  For that reason, the Veteran is not entitled to a disability rating higher than 10 percent under DC 5264.

In view of the foregoing, the Veteran is entitled to a 10 percent disability rating, and no more, for residuals of left tibia and fibula fracture.  To that extent, this appeal is granted.

C.  Increased Disability Rating for Left Knee Posttraumatic Arthritis

In his April 2008 claim, the Veteran generally asserted that he is entitled to a higher disability rating for his service-connected left knee posttraumatic arthritis.  As discussed above, his left knee disability has been rated as being 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5260-5010.

Pursuant to DC 5010, arthritis that has been substantiated by x-ray findings and which are due to trauma are to be rated under the same criteria used to rate degenerative arthritis.  Hence, both degenerative arthritis and arthritis that is due to trauma are evaluated under DC 5003.

Under DC 5003, arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is to be assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The knees are major joints.  38 C.F.R. § 4.45.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.

Disabilities based upon limited range of motion for the knee are evaluated using the criteria under DC 5260 (for leg flexion) and DC 5261 (for leg extension).  See 38 C.F.R. § 4.71a.

Under DC 5260, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular disability rating of 30 percent is assigned where knee flexion is limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

For VA purposes, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

In relation to the Veteran's left knee disability, the Board has again considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating knee disabilities are provided under DC 5055 (total knee replacement), 5256 (ankylosis of the knee), 5257 (knee impairment marked by recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The evidence, however, does not show that the Veteran's left knee disability has required any surgery, nor is there evidence of ankylosis, subluxation, lateral instability, dislocated semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum, the Board finds that DCs 5055, 5256, 5257, 5258, 5259, 5262, and 5263 are not applicable to the Veteran's appeal.

The relevant evidence includes a March 2007 VA examination which reflects subjective complaints of swelling, pain, and occasional locking in the Veteran's left knee, with flare-ups that occurred after the Veteran used stairs.  The Veteran denied having any additional limitation of motion or functional impairment during flare-up periods.  He denied having any history of knee surgery, dislocation, or subluxation.  He also denied having had any physician ordered bed rest over the preceding 12 months.  Occupationally, the Veteran reported that he was able to continue with his job, although he stated that he was experiencing significant discomfort during work.

During the examination, effusion was observed over the left knee.  The Veteran demonstrated left leg motion which included full extension to zero degrees and limited flexion to 125 degrees.  The Veteran reported pain over the last 10 degrees of flexion.  Repetitive motion, however, was not productive of additional complaints or functional loss.  According to the examiner's report, testing of the anterior and posterior cruciate ligaments revealed "10 millimeters of motion with the foot stabilized and 30 degrees of flexion anteriorly and less than 5 millimeters in motion posteriorly."   X-rays revealed significant lateral joint space narrowing with a lateral osteophyte.

A general VA examination was also performed in March 2007.  Although the report from this examination does note left knee complaints, it does not indicate any complaints or findings that are not noted above.

During a July 2008 VA examination, the Veteran continued to report left knee pain.  At that time, he rated the severity of the reported pain as being an eight out of 10.  Functionally, he stated that he was able to walk for up to 30 minutes or distances up to a quarter mile.  He reported flare-ups that occurred after standing for long periods of time, kneeling, or climbing ladders.  Once again, the Veteran reported that he was still working; however, stated that difficulty using ladders and kneeling posed difficulties in his job.

During the examination, the Veteran demonstrated left leg motion which included full extension to zero degrees and limited flexion to 110 degrees.  The examiner noted that demonstrated motion was pain free, although manipulation of the patella did result in grinding and reported pain.  The Veteran's knee was stable to varus and valgus testing, Lachman's tests, and anterior and posterior drawer tests; hence, there was no evidence of instability during the July 2008 examination.  Repetitive motion of the knee again did not result in increased pain or further loss of motion.

In December 2008, the Veteran was examined by his private physician, Dr. A.M.  At that time, he demonstrated an observable limp.  Mild effusion was observed over the left knee with mild crepitus.  Nonetheless, no collateral or cruciate laxity was observed.  Range of motion tests of the left leg were apparently not performed during that examination.

During a November 2009 VA examination, the Veteran continued to report left knee pain.  At that time, he reported daily flare-ups of pain that were precipitated by long periods of standing and walking and which lasted periods of five to 10 minutes.  The Veteran continued to report that he was working.

The Veteran demonstrated range of motion which included loss of three degrees of extension and flexion to 125 degrees.  Pain was reported during the last 10 degrees of flexion.  Once again, however, repetitive motion testing did not result in increased pain or further loss of motion.  Consistent with prior findings from the July 2008 VA examination and December 2008 private examination, the ligaments in the left knee were stable.  X-rays revealed mild degenerative changes that were most severe in the lateral compartment.

In May 2011, the Veteran was afforded another VA examination of his left knee.  At that time, he continued to report pain that was eight out of 10 in severity and worse after long periods of being on his feet.  He reported daily flare-ups of pain; nonetheless, stated that he was able to walk up to a quarter mile.

Examination of the left knee revealed tenderness to palpation over the medial and lateral joint lines as well as the patellar facet.  Demonstrated range of motion included loss of five degrees of extension and flexion to 130 degrees without pain.  Again, repetitive motion was not productive of further complaints of pain or loss of motion.  The knee was stable to varus, valgus, Lachman's, posterior drawer, and McMurray's testing.  Again, x-rays of the left knee showed degenerative joint disease.

The Board notes that VA treatment records dated from June 2007 through March 2009 are also associated with the record.  These records, however, are not related to treatment of the Veteran's left knee.

Overall, the evidence shows that, over the course of this appeal, the Veteran has been able to produce left leg motion that has included a loss of no more than 5 degrees of extension and flexion to no less than 110 degrees.  Although the Veteran has intermittently reported pain over the final 10 degrees of flexion, even with reported pain taken into consideration and given the extent of motion demonstrated throughout the appeal period, there is no evidence that the disability picture concerning the left knee has even approximated limitation of flexion to 45 degrees or less, or loss of 10 degrees or more of extension.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  Accordingly, the criteria for a compensable disability rating have not been met under either DCs 5260 or 5261.

To the extent that the findings expressed in the March 2007 VA examination report may be construed as expressing some laxity or instability in the Veteran's left knee, the Board observes that the weight of the evidence is against a finding of lateral instability of the knee.  Specifically, the July 2008, November 2009, and May 2011 VA examination reports, as well as the December 2008 private report from Dr. A.M. clearly show that there was no instability.  Notably, the Veteran also expressly denied any prior history of subluxation or dislocation of the knee.  In view of the foregoing, to the extent that comments expressed in the March 2007 VA examination report may be construed as expressing a finding of instability, such findings are outweighed by the weight of multiple subsequent findings to the contrary.  Accordingly, the Veteran is also not entitled to a separate disability rating for instability under DC 5257.

In view of the foregoing, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected left knee posttraumatic arthritis.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Extra-schedular Consideration/TDIU

As noted above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss, tibia/fibula, and left knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the Veteran's disabilities is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for the disabilities under consideration, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the Veteran has remained employed as a factory maintenance worker throughout the course of this appeal. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral hearing loss, left tibia/fibula, and left knee disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the evidence shows that the Veteran has been continuously employed as a factory maintenance employee over the entire course of this appeal.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal.

E.  Staged Ratings

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.

Entitlement to a 10 percent disability rating for residuals of left tibia and fibula fracture (previously claimed as left leg numbness and pain) is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating for left knee posttraumatic arthritis, status post injury, currently rated as 10 percent disabling, is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the issue of entitlement to service connection for hyperthyroidism.

The Veteran's service treatment records reflect that he was an enlisted member of the 1st Battalion, 198th Armor Division of the Mississippi National Guard from April 1981 through October 2006.

During his January 2012 Board hearing, the Veteran testified that his hyperthyroidism was initially diagnosed in 2000 while he was assigned to an Army reserve unit.  In actuality, records pertinent to treatment received by the Veteran during his National Guard service suggest that his hyperthyroidism was diagnosed sometime during 2002.  Notwithstanding the apparent discrepancy in the Veteran's memory as to the onset of his hyperthyroidism, the evidence in the record suggests that the Veteran's hyperthyroidism did begin sometime during the Veteran's enlistment period with the Mississippi National Guard.

The Veteran is entitled to service connection for any injury or disease that was incurred or aggravated during a period of active duty for training (ACDUTRA) and for any injury that was incurred or aggravated during a period of inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24)(B), (C); 38 C.F.R. § 3.6(a).

Limited National Guard service records in the claims file do not clearly reflect the specific dates of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) over the course of his National Guard service.  Further, limited National Guard personnel records in the claims file also reflect that the Veteran had periods of active duty, including deployment to Iraq in August 2004.  The available service records, however, do not reflect the exact dates of the Veteran's active duty in 2004, nor do they reflect any what other periods of active duty service in which the Veteran participated.

In view of the foregoing, efforts should be made to obtain the Veteran's complete Mississippi National Guard personnel records, to include records documenting the Veteran's periods of active duty service, ACDUTRA, and INACDUTA from April 1981 through October 2006.  38 C.F.R. § 3.159(c)(2).

Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his hyperthyroidism since March 2009.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for hyperthyroidism.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to locate and obtain his complete personnel records from his service with the Mississippi National Guard from April 1981 through October 2006.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his hyperthyroidism since March 2009.

2.  Then, the RO should contact the National Personnel Records Center, Records Management Center, National Archives and Records Administration, VA Records Management Center, Mississippi National Guard, or other appropriate agency or department and obtain the Veteran's National Guard service personnel records from 1981 through 2006.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  The RO should also make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Then, the RO should review the Veteran's National Guard personnel records and unit records to ascertain the Veteran's periods of active duty, ACDUTRA, and/or INACDUTRA.

5.  After completion of the above development (and any other development deemed necessary), the Veteran's claim of entitlement to service connection for hyperthyroidism should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


